           Case 18-16779-elf                  Doc       Filed 12/04/20 Entered 12/04/20 15:14:37                               Desc Main
 Fill in this information to identify the case:          Document     Page 1 of 5
 Debtor 1              Craig R. Fulton
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Eastern District       of __________
                                                          of Pennsylvania
                                                       District

 Case number            18-16779-ELF
                        ___________________________________________




2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                   First Guaranty Mortgage Corporation c/o
                   Rushmore Loan Management Services
 Name of creditor: _______________________________________                                                        5
                                                                                     Court claim no. (if known): _____________________

 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           9 ____
                                                         ____ 0 ____
                                                                  1 ____
                                                                      2              Must be at least 21 days after date         02/01/2021
                                                                                                                                 _____________
                                                                                     of this notice


                                                                                     New total payment:                                  662.99
                                                                                                                                 $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                    325.86
                   Current escrow payment: $ _______________                       New escrow payment:                   325.33
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                             page 1
           Case 18-16779-elf                    Doc               Filed 12/04/20 Entered 12/04/20 15:14:37                        Desc Main
                                                                   Document     Page 2 of 5

Debtor 1         Craig R. Fulton
                 _______________________________________________________                                              18-16779-ELF
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8/s/ Antonio Bonanni, Esquire
     _____________________________________________________________
     Signature
                                                                                               Date    12/04/2020
                                                                                                       ___________________




 Print:             Antonio Bonanni, Esquire
                    _________________________________________________________                  Title   Attorney
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Hladik, Onorato & Federman, LLP
                    _________________________________________________________



 Address            298 Wissahickon Avenue
                    _________________________________________________________
                    Number                 Street

                    North Wales                      PA      19454
                    ___________________________________________________
                    City                                                State       ZIP Code


                                                                                                       abonanni@hoflawgroup.com
 Contact phone      215-855-9521
                    ________________________                                                   Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
Acct=4400409012|Cl=1021|PgLen=14|Plex=D|Perf=N|SerType=036|MailID=901142201|SerialNum=781464                 |Prod=2019|Xenos=019X|Zip5=19120|Zip4=1945|DPB=684|


                    Case 18-16779-elf
??::#4400409012;00000000000;2012;11/24/2020;;Escrow;;#::??Doc            Filed 12/04/20 Entered    12/04/20
                                                                                           ANTICIPATED          15:14:37
                                                                                                       ESCROW ACCOUNT          Desc Main
                                                                                                                      DISBURSEMENTS
                                      Rushmore Loan Management Services                    MORTGAGE INS                      $842.64
                                      P.O. Box 814529                     Document     PageTAXES
                                                                                             3 of 5                        $1,394.11
                                      Dallas, TX 75381                                                          HAZARD INS                                      $1,667.18



                      ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                      AND CHANGE OF PAYMENT NOTICE PREPARED FOR:

                          Loan Number:
 ___                      Analysis Date: 11/24/2020

 ___                                                                                                            NEW MONTHLY PAYMENT IS AS FOLLOWS:
 ___                                                                                                                                                               $337.66
                                                                                                                Principal and Interest
                                                                                                                Required Escrow Payment                            $325.33
                                                                                                                Shortage/Surplus Spread                               $.00
                               CRAIG FULTON                                                                                                                           $.00
                                                                                                                Optional Program Payment
 ___                           168 SPARKS ST                                                                                                                          $.00
                                                                                                                Buydown or Assistance Payments
                               PHILADELPHIA  PA             19120-1945                                                                                                $.00
                                                                                                                Other

                                                                                                                 TOTAL MONTHLY PAYMENT                           $662.99
                                                                                                                 NEW PAYMENT EFFECTIVE DATE:                  02/01/2021



                      FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
                      BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
                      PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
                      LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
                      PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

                      Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
                      in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
                      regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 814529, Dallas, TX
                      75381, or call toll-free 1-888-616-5400.
                      In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                                         ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
                      This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                                         PAYMENTS TO                                         PAYMENTS FROM                                         ESCROW ACCOUNT
                                       ESCROW ACCOUNT                                        ESCROW ACCOUNT                                             BALANCE
                                                                  MIP/PMI         TAXES           FLOOD           HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
                         MONTH
  EF0PEO/NCP/7-20




                         STARTING BALANCE                                                                                                       $4139.89           $1785.74
                         FEB   21               $325.33          $70.22                                                        $1394.11         $3000.89            $646.74
                         MAR   21               $325.33          $70.22                                                                         $3256.00            $901.85
                         APR   21               $325.33          $70.22                                                                         $3511.11           $1156.96
                         MAY   21               $325.33          $70.22                                                                         $3766.22           $1412.07
                         JUN   21               $325.33          $70.22                                        $1667.18                         $2354.15              $0.00 *
                         JUL   21               $325.33          $70.22                                                                         $2609.26            $255.11
                         AUG   21               $325.33          $70.22                                                                         $2864.37            $510.22
                         SEP   21               $325.33          $70.22                                                                         $3119.48            $765.33
                         OCT   21               $325.33          $70.22                                                                         $3374.59           $1020.44
                         NOV   21               $325.33          $70.22                                                                         $3629.70           $1275.55
                         DEC   21               $325.33          $70.22                                                                         $3884.81           $1530.66
                         JAN   22               $325.33          $70.22                                                                         $4139.92           $1785.77

                       *Indicates a projected low       point of    $2,354.15    . Under the mortgage contract, state or federal law, the lowest monthly
                       balance should not exceed               $.00. The difference   between the projected    low point and the amount required is $7,559.46                   .
                       This is the surplus.




                                Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


                           IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU ARE
                           ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED BASED ON AN
                           ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE NOTE AND
                           MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS
                           ANALYSIS MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
                           PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS $50 OR GREATER,
                           THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED THE ACCOUNT IS CURRENT UNDER
                           THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST.




                      LOAN NUMBER:                                                                                            SURPLUS AMOUNT:                 $7,559.46

                      NAME: CRAIG FULTON


                      IF THERE ARE ENOUGH FUNDS IN THE ACCOUNT TO DISBURSE THE PROJECTED OVERAGE AND THE ACCOUNT
                      IS CURRENT, THEN THE REFUND WILL BE MAILED TO YOU WITHIN 30 DAYS.
Case 18-16779-elf                Doc          Filed 12/04/20 Entered 12/04/20 15:14:37                                             Desc Main
   Loan Number:
                                               Document     Page 4 Name:
                                                                    of 5CRAIG FULTON
                     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
   This is a statement of actual activity in the escrow account from 07/2020       through 01/2021.   Last year's projections    are
   next to the actual activity. The most recent mortgage payment was         $629.56    of which    $291.90   went to the escrow
   account and the remainder of        $337.66     went towards the mortgage loan. An asterisk (*) indicates a difference     between
   a projected   disbursement and actual activity.
               PAYMENTS TO ESCROW ACCOUNT          PAYMENTS FROM ESCROW ACCOUNT                                  ESCROW BALANCE COMPARISON
                    PROJECTED      ACTUAL               PROJECTED          ACTUAL              DESCRIPTION            PROJECTED           ACTUAL
   MONTH
   STARTING BAL.                                                                                                         $0.03-         $2764.86-
    JUL   20       $325.86        $291.90*                  $71.81              *               MIP INSURANC           $254.02          $2472.96-
    JUL   20                                                              $71.81*               RBP/FHA INSU           $254.02          $2544.77-
    AUG   20       $325.86        $291.90*                  $71.81              *               MIP INSURANC           $508.07          $2252.87-
    AUG   20                                                              $70.22*               RBP/FHA INSU           $508.07          $2323.09-
    SEP   20       $325.86        $291.90*                  $71.81              *               MIP INSURANC           $762.12          $2031.19-
    SEP   20                                                              $70.22*               RBP/FHA INSU           $762.12          $2101.41-
    OCT   20       $325.86        $291.90*                  $71.81              *               MIP INSURANC          $1016.17          $1809.51-
    OCT   20                                                              $70.22*               RBP/FHA INSU          $1016.17          $1879.73-
    NOV   20       $325.86       $5578.56*                  $71.81              *               MIP INSURANC          $1270.22          $3698.83
    NOV   20                                                              $70.22*               RBP/FHA INSU          $1270.22          $3628.61
    DEC   20       $325.86        $325.86                   $71.81              *               MIP INSURANC          $1524.27          $3954.47
    DEC   20                                                              $70.22*               RBP/FHA INSU          $1524.27          $3884.25
    JAN   21       $325.86        $325.86                   $71.81              *               MIP INSURANC          $1778.32          $4210.11
    JAN   21                                                              $70.22*               RBP/FHA INSU          $1778.32          $4139.89

   Last year, we anticipated that payments from the escrow        account would be made during this period totaling             $3,910.29.
   The lowest monthly balance should not have exceeded               $.00, the lowest amount required by the mortgage           contract, state
   or federal law.

   OVER THIS PERIOD, AN ADDITIONAL               $.00 WAS      DEPOSITED INTO THE ESCROW ACCOUNT FOR INTEREST ON ESCROW.

   The actual lowest monthly balance was less than               $.00. The items with    an asterisk on the account   history   may
   explain this, if you would like a further explanation,    please call our toll-free   number:    1-888-616-5400.
 Case 18-16779-elf        Doc   Filed 12/04/20 Entered 12/04/20 15:14:37           Desc Main
                                 Document     Page 5 of 5

               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                           : Bankruptcy No. 18-16779-HOI
Craig R. Fulton                                   : Chapter 13
                       Debtor                    :
                                                 :
First Guaranty Mortgage Corporation c/o          :
Rushmore Loan Management Services                :
                     Movant                      :
               vs.                               :
                                                 :
Craig R. Fulton                                  :
                      Debtor/Respondent          :
             and                                 :
William C. Miller, Esquire                       :
                      Trustee/Respondent         :

                                 CERTIFICATE OF SERVICE

   I, $QWRQLR%RQDQQL, Esquire, hereby certify that on 4/20, I have served a copy of this
Notice and all attachments to the following by U.S. Mail, postage pre paid and/or via filing
with the US Bankruptcy Court’s CM ECF system.

 Brad J. Sadek, Esquire                    Craig R. Fulton
 Via ECF                                   168 Sparks Street
 Attorney for Debtor                       Philadelphia, PA 19120
                                           Via First Class Mail
 William C. Miller, Esquire                Debtor
 Via ECF
 Trustee

                                                /s/$QWRQLR%RQDQQL, Esquire
                                                $QWRQLR%RQDQQL, Esquire
                                                Hladik, Onorato & Federman, LLP
                                                Attorney I.D. # 
                                                298 Wissahickon Avenue
                                                North Wales, PA 19454
                                                Phone 215-855-9521
                                                Email: DERQDQQL@hoflawgroup.com
